DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment

Applicants’ amendments have altered the metes and bounds of the original disclosure such that a new search and consideration was required.

Response to Arguments

Applicants’ arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections

Re Claim 1: Claim 1 is objected to because of the following informalities: there is no antecedent for “first immediate bond.” Appropriate correction is required.

Re Claim 2: Claim 2 is objected to because of the following informalities: “intermediate bond pad” may cause confusion because claim 1 recites a “first intermediate bond pad” and a “second intermediate bond pad.” Please amend the recitation “intermediate bond pad” to “first intermediate bond pad.”  Appropriate correction is required.

Re Claim 8: Claim 8 is objected to because of the following informalities: “first immediate bond pads” appears to an oversight. It is presumed that “immediate” is incorrect and should have been “intermediate.” Appropriate correction is required.

Re Claim 8: Claim 8 is objected to because of the following informalities: 
The limitation “second intermediate bond pads electrically coupled to at least one of the second bond pad” is grammatically awkward and may cause confusion, as “at least one of the second bond pad” is singular. The following amendment is suggested: “…at least one of the second bond [[pad]] pads”. 

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Re Claim 10:  Claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. There is no description of an embodiment comprised of the features in claims 8 and 10 within the specification or drawings that would result in “…a second wirebond between one of the plurality of first intermediate bond pads and a second AND “…wherein the first …[an] second intermediate bond pads are disposed generally along a center line…”.

	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 

Regarding Claim 10: Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite because the metes and bounds of the phrase “…wherein the second intermediate bond pads are disposed generally along a center line of the second microfeature workpiece…” cannot be ascertained from the specification or drawing figures. The exact arrangement of the claimed center line cannot be determined.  A presumption could be made wherein an illustrated center line appears to bisect (evenly divide) the microfeature workpiece (perhaps element 526; FIG. 5, [0035]), however, similar “lines” also appear “near” the middle of the microfeature workpiece and have close pads generally disposed on either side thereof. Which line did the applicants’ intend to represent the claimed “center line?” What exactly is meant by having the second intermediate pads “disposed generally?”  Or “aligned along?” What are the differences between “disposed generally” and “aligned along?” The center line of claim 10 must be clearly identified, labeled and supported by the disclosure.  

Regarding Claim 20:  Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite because the metes and bound of the phrase “…wherein the plurality of first bond pads are arranged along a center line…” cannot be ascertained from the specification or drawing figures.  The exact arrangement of the claimed center line cannot be determined.  A presumption could be made wherein an illustrated center line appears to bisect the microfeature workpiece (perhaps element 526; FIG. 5, [0035]), however, similar “lines” also appear near the center of the microfeature workpiece and have pads generally disposed on either side thereof. Which line did the applicants’ intend 
 
However, for purposes of examination, the “center line” shall be construed to mean any straight line that appears to evenly divide the microfeature workpiece in any dimension.

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3-12, 14, 16,18-22, 25, 27, and 29-33 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent 6555917 B1 (“Heo”) in view of US Patent 6544880 (“Akram”).

Re Claim 1:  Heo discloses a microfeature device package 1 (FIG. 1), comprising: 
a first microfeature device 10-2 having a first bond pad surface 11a with a first bond pad 16; 
a second microfeature device 10-1 proximate to the first microfeature device 10-2, the second microfeature device 10-1 having a second bond pad surface 11a with a second bond pad 16, the second bond pad surface 11a facing toward the first bond pad surface 11a of the first microfeature device 10-2 (FIG. 1); 
a first wirebond 30 between the first bond pad 16 and a first package connection site  22/20/24 (col 3, lines 10-21);
[AltContent: textbox (1st first package site connection)][AltContent: oval][AltContent: oval]
    PNG
    media_image1.png
    382
    630
    media_image1.png
    Greyscale



Heo is silent regarding the claimed limitation of a first intermediate bond pad and a second intermediate bond pad and a second intermediate bond pad electrically connected to the second bond pad and a second intermediate bond pad electrically connected to the second bond pad.  

Akram suggests the limitations of a first intermediate bond pad and a second intermediate bond pad and a second intermediate bond pad electrically connected to the second bond pad:

“As necessary, the bond pad 12 may be comprised of layers of different metals to enhance bonding characteristics. For instance, layer 12' is of copper metal such as used for the circuits of the semiconductor device 10, i.e., copper metal, a copper alloy, etc. Typically, the layer 12" (=”intermediate bond pad”) would be of gold, gold alloy, silver, silver alloy, palladium and alloys thereof, noble metals and alloys thereof, nickel and alloys thereof, nickel and gold alloys, zincated copper, etc. The layer 12" may further include an additional intermediate layer of metal or other materials to help prevent 12' and layer 12" and or for adhesion purposes” (col 4, lines 24-35, FIG. 1).
[AltContent: textbox (Intermediate bond pads)]

[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Bond pads)]
    PNG
    media_image2.png
    214
    541
    media_image2.png
    Greyscale



It would be obvious to one of ordinary skill in the art at the time the invention was made to modify the bond pads in Heo by adding metal layers in a manner as taught in Akram in order to create an embodiment that includes wherein a first intermediate bond pad and a second intermediate bond pad and a second intermediate bond pad electrically connected to the second bond pad in Heo whereas the rationale for the motivation to modify is to improve adhesion (col 4, lines 48-52).   

Heo as modified by Akram further disclose the claimed limitation of a second wirebond between the first immediate bond pad and a second package connection site and an electrically conductive member between the first intermediate bond pad and the second intermediate bond pad

Re Claim 3:  Heo in view of Akram disclose claim 1 in the manner as described above.

32/34 comprises at least one of a gold stud bump (col 3, lines 49-51), a copper stud bump, and a solder bump (FIG. 1).  

Re Claim 4:  Heo in view of Akram disclose claim 1 in the manner as described above.

Through adding multiple bond pad layers as taught in Akram, Heo as modified by Akram further disclose   wherein the second intermediate bond pad is physically and electrically bonded to the first intermediate bond pad.

Re Claim 5:  Heo in view of Akram disclose claim 1 in the manner as described above.

Heo further discloses the claimed limitation comprising an encapsulant 14 adjacent to the first 10-2 and second 10-1 microfeature devices (FIG. 1).  

Re Claim 6:  Heo in view of Akram disclose claim 1 in the manner as described above.

Heo further discloses the claimed limitation wherein the first microfeature device 10-2 is generally similar to the second microfeature device 10-1, and wherein the first microfeature device 10-2 is stacked on top of the second microfeature device 10-1 (FIG. 1).  

Re Claim 7:  Heo in view of Akram disclose claim 1 in the manner as described above.

Through adding multiple bond pad layers as taught in Akram, Heo as modified by Akram further disclose wherein the second bond pad 16 is in electrical communication 18/22/20/24 (col 3, lines 10-21); with components external to the device package 1 via the first intermediate bond pad 16, second intermediate bond pad 16 and the electrically conductive member 32/34 in order to improve adhesion   

Re Claim 8:   Heo discloses a microfeature device package 1, comprising: 
a first microfeature device 10-2 stacked over a second microfeature device 10-1, the first microfeature device 10-2 having a first bond pad surface 11a with a plurality of first bond pads 16 and the second microfeature device 10-2 having a second bond pad surface 11a with a plurality of second bond pads 16 and, wherein the second bond pad surface 11a faces toward the first bond pad surface 11a; 
an electrically conductive member 32/34 between individual first and second bond pads 16 (see FIG. 1);
a first wirebond 30 between one of the plurality of first bond pads 16 and a first package connection site 22/20/24; and
a second wirebond 30 between one of the plurality of first bond pads 16 and a second package connection site 22/20/24.  

Heo is silent regarding the claimed limitation of first intermediate bond pads and second intermediate bond pads electrically coupled to at least one of the second bond pad.

Akram discloses embodiments that include the above claimed limitation of first intermediate bond pads and second intermediate bond pads electrically coupled to at least one of the second bond pad:

“As necessary, the bond pad 12 may be comprised of layers of different metals to enhance bonding characteristics. For instance, layer 12' (=”first intermediate bonding pad”) is of copper metal such as used for the circuits of the semiconductor device 10, i.e., copper metal, a copper alloy, etc. Typically, the layer 12" (=”second intermediate bond pad”) would be of gold, gold alloy, silver, silver alloy, palladium and alloys thereof, noble metals and alloys thereof, nickel and alloys thereof, nickel and gold alloys, zincated copper, etc. The layer 12" (=”second intermediate bond pad”) may further include an additional intermediate layer (=”second bond pad”) of metal or other materials to help prevent intermetallic compounds from forming between the copper layer 12' (=”first intermediate bonding pad”) and layer 12" (=”second intermediate bond pad”) and or for adhesion purposes” (col 4, lines 24-35, FIG. 1).
[AltContent: textbox (Intermediate bond pads)]

[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Bond pads)]
    PNG
    media_image2.png
    214
    541
    media_image2.png
    Greyscale



It would be obvious to one of ordinary skill in the art at the time the invention was made to modify the bond pads by adding metal layers to Heo in a manner as taught in Akram in order to create an embodiment of first intermediate bond pads and second intermediate bond pads electrically coupled to at least one of the second bond pad in Heo in order to improve adhesion (col 4, lines 48-52).    

Re Claim 9:  Heo in view of Akram disclose claim 8 in the manner as described above.

Heo as modified by Akram further disclose wherein individual first and second intermediate bond pads are aligned with each other in order to improve adhesion (col 4, lines 24-35, FIG. 1).








[AltContent: textbox (Intermediate bond pads)]

[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Bond pads)]
    PNG
    media_image2.png
    214
    541
    media_image2.png
    Greyscale




Re Claim 10:  Heo in view of Akram disclose claim 8 in the manner as described above.

Heo as modified by Akram further disclose wherein the first intermediate bond pads 16 are disposed generally along a center line of the first microfeature workpiece 10-2, and wherein the second intermediate bond pads 16 are disposed generally along a center line of the second microfeature workpiece 10-1, and wherein individual first and second intermediate bond pads 16 are aligned along the center line of the first 10-2 and/or second 10-1 microfeature workpieces (FIG. 1) in order to improve adhesion (col 4, lines 24-35). 








[AltContent: textbox (Intermediate bond pads)]

[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Bond pads)]
    PNG
    media_image2.png
    214
    541
    media_image2.png
    Greyscale



   Re Claim 11:  Heo in view of Akram disclose claim 8 in the manner as described above.

Heo further discloses wherein the electrically conductive member 32/34 comprises a volume of solder between individual first bond pads 16 and second bond pads 16 (FIG. 1).  

    PNG
    media_image1.png
    382
    630
    media_image1.png
    Greyscale



Re Claim 12:  Heo discloses a microfeature device package 1 (FIG. 1), comprising: 
a first microfeature device 10-1 having a first bond pad surface 11a, a plurality of first bond pads 16 at the first bond pad surface 11a, a plurality of first wirebond pads 18 positioned outwardly -17- 140912799.1Attorney Docket No. 010829-8735.US05Micron Docket No. 2003-0577.05/USfrom the first bond pads 16, and a plurality of first couplers 30 electrically coupling individual first bond pads 16 to corresponding first wirebond pads 18; 
a second microfeature device 10-2 at least proximate to the first microfeature device 10-1, wherein the second microfeature device 10-2 includes a plurality of second bond pads 16 at a second bond pad surface 11a, wherein the second bond pad surface 11a faces at least partially toward the first bond pad surface 11a, and 
an electrically conductive member 32 between an individual first wirebond pad 18 and a corresponding second bond pad 16 of the second microfeature device 10-2 (FIG. 1);
wherein at least one of the plurality of first bond pads 16 is electrically coupled to a first package connection site 20/22/24; and


    PNG
    media_image1.png
    382
    630
    media_image1.png
    Greyscale


Heo is silent regarding the claimed limitation wherein at least one of the plurality of second bond pads is electrically coupled to an auxiliary bond pad.

Akram suggests different embodiments including an arrangement wherein at least one of the plurality of second bond pads is electrically coupled to an auxiliary bond pad:

“As necessary, the bond pad 12 may be comprised of layers of different metals to enhance bonding characteristics. For instance, layer 12' is of copper metal such as used for the circuits of the semiconductor device 10, i.e., copper metal, a copper alloy, etc. Typically, the layer 12" would be of gold, gold alloy, silver, silver alloy, palladium and alloys thereof, noble metals and alloys thereof, nickel and alloys thereof, nickel and gold alloys, zincated copper, etc. The layer 12"  may further include an additional intermediate layer of metal or other materials to help prevent intermetallic compounds from forming between the copper layer 12' and layer 12" and or for adhesion purposes” (col 4, lines 24-35, FIG. 1).




[AltContent: textbox (Auxiliary bond pads)]
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]
[AltContent: textbox (2nd second bond pads)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    214
    541
    media_image2.png
    Greyscale



It would be obvious to one of ordinary skill in the art at the time the invention was made to modify the bond pads by adding metal layers to Heo in a manner as taught in Akram in order to create an embodiment wherein at least one of the plurality of second bond pads is electrically coupled to an auxiliary bond pad in Heo whereas the rationale for the motivation to modify is to improve bonding characteristics (col 4, lines 48-52).    

Heo as modified by Akram further disclose wherein the at least one of the plurality of second bond pads is electrically coupled to a second package connection site via a corresponding one of the plurality of first wirebond pads and the auxiliary bond pad whereas the rationale for the motivation to modify is to improve bonding characteristics (col 4, lines 48-52).  

Re Claim 14:  Heo in view of Akram disclose claim 12 in the manner as described above.

Heo further discloses wherein the first microfeature device 10-1 is generally similar to the second microfeature device 10-2, and wherein the second microfeature device 10-2 is stacked on top of the first microfeature device 10-1 (FIG. 1).  

Re Claim 16:  Heo in view of Akram disclose claim 12 in the manner as described above.

Heo further discloses wherein the plurality of first wirebond pads 18 includes a first plurality of first wirebond pads 18 at a first side of the first bond pad surface 11a and a second plurality of first wirebond pads 18 at a second side of the first bond pad surface 11a (FIG. 1).  

Re Claim 18:  Heo in view of Akram disclose claim 12 in the manner as described above.

Heo further discloses wherein individual first wirebond pads 18 and corresponding first bond pads 16 are spaced apart from one another by corresponding first couplers 30 (FIG. 1).  

Re Claim 19:  Heo in view of Akram disclose claim 12 in the manner as described above.

Heo further discloses the claimed limitation further comprising an encapsulant 14 at least partially covering the first microfeature device 10-1 and the second microfeature device 10-2 (FIG. 1).  

Re Claim 20: Heo in view of Akram disclose claim 12 in the manner as described above.

Heo further discloses the claimed limitation wherein the plurality of first bond pads 16 are arranged along a center line of the first bond pad surface 11a (see annotated FIGS 2-3).  

[AltContent: textbox (Center line)][AltContent: arrow][AltContent: connector]
    PNG
    media_image3.png
    318
    383
    media_image3.png
    Greyscale

[AltContent: textbox (Center line)][AltContent: arrow][AltContent: connector]
    PNG
    media_image4.png
    317
    450
    media_image4.png
    Greyscale



Re Claim 21: Heo in view of Akram disclose claim 12 in the manner as described above.

Heo further discloses wherein the second bond pads 16 of the second microfeature device 10-2 includes a second wirebond pad 18 (FIG. 1).  

Re Claim 22:  Heo discloses a microfeature device package 1, comprising: 
a first microfeature device 10-2 stacked over a second microfeature device 10-1, wherein the first microfeature device 10-1 includes a plurality of first bond pads 16 at a first bond pad surface 11a, a plurality of first wirebond pads 18 positioned outwardly from the first bond pads 16, and a plurality of first couplers 30 electrically coupling individual first bond pads 16 to corresponding first wirebond pads 18, and wherein the second microfeature device 10-1 includes a plurality of second bond pads 16 at a second bond pad surface 11a, the second bond pad surface 11a facing at least partially toward the first bond pad surface 11a; and 
an electrically conductive member 32/34 between an individual first wirebond pad 18 and a corresponding second bond pad 16 of the second microfeature device 10-1 (FIG. 1);
wherein at least one of the plurality of first bond pads 16 is electrically coupled to a first package connection site 20/22/24; and

Heo is silent regarding the claimed limitation wherein at least one of the plurality of second bond pads is electrically coupled to a second package connection site via a corresponding one of the plurality of first wirebond pads.

Heo as modified by Akram further disclose wherein at least one of the plurality of second bond pads 16 is electrically coupled to a second package connection site 22/20/24 via a corresponding one of the plurality of first wirebond pads 18 (FIG. 1).


    PNG
    media_image1.png
    382
    630
    media_image1.png
    Greyscale





Re Claim 25:  Heo in view of Akram disclose claim 22 in the manner as described above.

Heo further discloses wherein the plurality of first wirebond pads 18 includes a first plurality of first wirebond pads 18 at a first side of the first bond pad surface 11a and a second plurality of first wirebond pads 18 at a second side of the first bond pad surface 11a (FIG. 1).  

Re Claim 27:  Heo in view of Akram disclose claim 25 in the manner as described above.

Heo further discloses wherein the first plurality of first wirebond pads 18 and the second plurality of first wirebond pads 18 are not electrically connected (see annotated FIG. 1).  

Re Claim 29:  Heo in view of Akram disclose claim 22 in the manner as described above.
Heo further discloses wherein the second microfeature device 10-1 is generally similar to the
first microfeature device 10-2 (FIG. 1).  

Re Claim 30:  Heo in view of Akram disclose claim 22 in the manner as described above.

Heo further discloses wherein individual first wirebond pads 18 and corresponding first bond pads 16 are spaced apart from one another by corresponding first couplers 30 (FIG. 1).  

Re Claim 31:  Heo in view of Akram disclose claim 22 in the manner as described above.

Heo further discloses the claimed limitation comprising an encapsulant 14 at least partially covering the first microfeature device 10-2 (FIG. 1).  

Re Claim 32:  Heo in view of Akram disclose claim 22 in the manner as described above.

Heo further discloses wherein one or more of the second bond pads 16 of the second microfeature device 10-1 are in electrical communication with components external to the device package 1 via the first wirebond pads 18 and electrically conductive members 32/34 (FIG. 1). 

Re Claim 33: Heo in view of Akram disclose claim 22 in the manner as described above.

Heo further discloses wherein the second bond pads 16 of the second microfeature device 10-1 includes a second wirebond pad 18 (FIG. 1).

Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Heo in view of Akram as applied to claim 12 above and further in view of Applicant’s Admission of Prior Art (“AAPA”).

Re Claim 13:  Heo in view of Akram in view of AAPA disclose claim 12 in the manner as described above.

Heo is silent regarding the claimed limitation wherein the second microfeature device is aligned such that at least a portion of the first wirebond pads are over at least a portion of the second bond pads of the second microfeature device.   

AAPA shows an embodiment that includes wherein a second microfeature device 20 is aligned such that at least a portion of first wirebond pads 21 are over at least a portion of corresponding bond pads 21 of a second microfeature device 20 (FIG. 1).   


[AltContent: textbox (First wirebond pads)][AltContent: arrow]
    PNG
    media_image5.png
    412
    659
    media_image5.png
    Greyscale

Since Heo also seeks to reduce the vertical package height of multiple stacked semiconductor dies, it would be obvious to one of ordinary skill in the art at the time the invention was made to add wherein the second microfeature device is aligned such that at least a portion of the first wirebond pads are over at least a portion of the second bond pads of the second microfeature device in a manner as exemplified by AAPA  in order to improve optimal height reduction. 

Claim 24 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Heo in view of Akram in view of AAPA.

Re Claim 24:  Heo in view of Akram disclose claim 22 in the manner as described above.

Heo is silent regarding the claimed limitation wherein the individual first wirebond pads are aligned with the second bond pads of the second microfeature device such that at least a portion of the first wirebond pads are over at least a portion of the second bond pads of the second microfeature device.  

AAPA shows an embodiment that includes wherein a second microfeature device 20 is aligned such that at least a portion of first wirebond pads 21 are over at least a portion of corresponding bond pads 21 of a second microfeature device 20 (FIG. 1).   


[AltContent: textbox (First wirebond pads)][AltContent: arrow]
    PNG
    media_image5.png
    412
    659
    media_image5.png
    Greyscale

Since Heo also seeks to reduce the vertical package height of multiple stacked semiconductor dies, it would be obvious to one of ordinary skill in the art at the time the invention was made to add wirebound pads to Heo in order to compose an embodiment from wherein the individual first wirebond pads are aligned with the second bond pads of the second microfeature device such that at least a portion of the first wirebond pads are over at least a portion of the second bond pads of the second microfeature device in a manner as suggested in AAPA whereas  a rationale for a motivation for the modification includes applying stack arrangements for optimal height reduction. 




Claims 17 and 26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Heo in view of Akram as applied to claims 16 and 25 above and further in view of US Patent 2003/0042591 A1 (“Goller”)

Re Claim 17:  Heo in view of Akram disclose claim 16 in the manner as described above.

Heo is silent regarding the claimed limitation wherein the first plurality of individual first wirebond pads and the second plurality of individual first wirebond pads are electrically connected to one another via corresponding first bond pads. 

Goller illustrates wherein a first contact surface 82 (=”first plurality of individual first wirebond”) and a second contact surfaces 82 (=”second plurality of individual first wirebond”) are electrically connected to one another via corresponding first bond pad 104/103 (FIG. 3, [0030]).

[AltContent: textbox (1st first)][AltContent: textbox (2nd second)][AltContent: arrow][AltContent: arrow][AltContent: oval][AltContent: oval]
    PNG
    media_image6.png
    284
    462
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    221
    206
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    194
    253
    media_image8.png
    Greyscale



It would be obvious to one of ordinary skill in the art at the time the invention was made to extend the wirebond between the stacked devices in Heo in order to compose an embodiment wherein the first plurality of individual first wirebond pads and the second plurality of individual first wirebond pads are electrically connected to one another via corresponding first bond pads in Heo in a manner as exemplified in Goller because Goller reduces space consumption [0020].    

Re Claim 26:  Heo in view Akram disclose claim 25 in the manner as described above.

Heo is silent regarding the claimed limitation wherein the first plurality of individual first wirebond pads and the second plurality of individual first wirebond pads are electrically connected to one another via corresponding first bond pads. 

Goller illustrates wherein a first contact surface 82 (=”first plurality of individual first wirebond”) and a second contact surfaces 82 (=”second plurality of individual first wirebond”) are electrically connected to one another via corresponding first bond pad 104/103 (FIG. 3, [0030]).

[AltContent: textbox (1st first)][AltContent: textbox (2nd second)][AltContent: arrow][AltContent: arrow][AltContent: oval][AltContent: oval]
    PNG
    media_image6.png
    284
    462
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    221
    206
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    194
    253
    media_image8.png
    Greyscale

It would be obvious to one of ordinary skill in the art at the time the invention was made to extend the wirebond between the stacked devices in Heo in order to compose an embodiment wherein the first plurality of individual first wirebond pads and the second plurality of individual first wirebond pads are electrically connected to one another via corresponding first bond pads in Heo in a manner as exemplified in Goller because Goller reduces space consumption [0020].    

Claim 2 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Heo in view of Akram as applied to claim 1 and further in view of US Patent 2003/0230796 A1 (“Ismail”).

Re Claim 2:  Heo in view of Akram disclose claim 1 in the manner as described above.

Heo is silent regarding the claimed limitation wherein the electrically conductive member comprises a volume of solder between the first bond pad and the intermediate bond pad.  

Ismail discloses an embodiment wherein a first wire 60 (=”electrically conductive member”) 39comprises a bump 62 (=”volume of solder”) between a second bonding pad 54 (=”first bond pad”) and a ball 66 (=”intermediate bond pad”) (FIG. 5).




    PNG
    media_image9.png
    317
    410
    media_image9.png
    Greyscale


Since Heo discloses embodiments having bumps between pads, it would be obvious to one of ordinary skill in the art at the time the invention was made to modify the second bond pad in Heo in order to create an embodiment wherein the electrically conductive member comprises a volume of solder between the first bond pad and the intermediate bond pad in a manner as suggested by Ismail because it is advantageous to connect two or more wires to a bond pad without having to increase the size of the bond pad ([0006]).       


 

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles N Ausar-El whose telephone number is (571)272-0501.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen L. Parker can be reached on 3032974722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Charles N. Ausar-El/
Examiner
Art Unit 2819
3/11/2021




/ALLEN L PARKER/Supervisory Patent Examiner, Art Unit 2819